Lamar, J.
This was a suit by one of the guards in charge of a lunatic; but it was conceded on the argument here that he could not recover if the company was justified in refusing to transport the lunatic, and we shall therefore consider what was the carrier’s obligation to the insane man. The relation of carrier and passenger creates reciprocal duties. One is bound safely to transport; the other to conform to all reasonable regulations, and so to conduct himself as not to incommode other passengers, who have an equal right to a safe and comfortable passage. Those who so act as to be obnoxious may be refused transportation, or ejected. The payment of fare and the possession óf a ticket do not require the carrier to transport those who are noisy or boisterous, or who threaten the safety or occasion incpnvenience to others on the (train. But in the case of unfortunates who are not responsible for their disorderly conduct, and who at best are involuntary passengers, a different question is presented, calling in each case for the exercise of a wise discretion. On' the one hand regard must be had for the safety and comfort of other travelers, and on the other to the fact that in losing his mind the lunatic has not lost the right to be transported. It may be vitally important that he ^ be taken to a place where he can receive the attention and confinement rendered necessary by his mental state. The carrier can not absolutely refuse transportation to insane persons, but it may in all cases insist that they be properly attended, safely guarded, and securely restrained. And even where such precautions have been taken, it is not bound to afford them, if violent, transportation in the cars in which other travelers are being conveyed. And while there may be cases in which the convenience of other pas.sengers should yield to the necessities of the unfortunate, the company may decline to receive one who at the time of entering the train exhibits sigus of violence which indicate that his presence and conduct would tend to the manifest annoyance of others. So to do would ordinarily be better than to receive him on the prom*233ise of his attendants that he would be quiet, and, on the disorder continuing, force upon the carrier the duty of deciding whether he should be ejected at a station where there might not be proper accommodations. Where, however, it becomes essential to transport one who, though violent and noisy, is not responsible for his actions, the company is entitled to seasonable notice in order that it may make proper arrangements. The action of the defendant in the present case, in offering transportation on a later train whereon others would not be incommoded, was in strict fulfillment of its double duty to the lunatic and the general public. It could not be required to place him in the baggage-car, whi#h was not intended for passengers. If the attendants were unwilling for him to be taken in the cab of the freight-train, they were at least bound to give the carrier an opportunity to make other arrangements. .
We find no authority directly in point, though the following cases bear more or less on the question raised. Peavy v. Georgia R. Co., 81 Ga. 485; Atchison R. Co. v. Weber, 33 Kan. 543, 52 Am. Rep. 543; Paddock v. Atchison R. Co., 37 Fed. 841; Croom v. Chicago R. Co., 52 Minn. 296; Louisville R. Co. v. Sullivan, 81 Ky. 624; Willets v. Buffalo R. Co., 14 Barb. 585; Meyer v. St. Louis Ry. Co., 54 Fed. 116; Pittsburg R. Co. v. Van Dyne, 57 Ind. 576; Lemont v. Washington R. Co., 1 Mackey, 238, 47 Am. Rep. 238, 1 Am. & Eng. R. R. Cas. 263; Vinson v. Middlesex R. Co., 11 Allen 304, 87 Am. Dec. 714; Robinson v. Rockland R. Co., 87 Me. 387; Pearson v. Duane, 4 Wall. 605.
Although the ticket agent was on the jury inquiring as to the lunacy of^Owens, and had notice of his mental state, the latter was not exhibiting any signs of violence when the ticket was sold; and though the company was accustomed to convey persons insane, it was not bound to admit to its cars one boisterous, cursing, and using obscene language at the time. There was no error of law committed, and the verdict was demanded by the evidence.

Judgment affirmed.


All the Justices concur.